THE defendant was indicted for an assault and battery on Isaac M. Hazel. Hazel was the keeper of a hotel in Camden, and the *Page 495 
defendant being in his house, Hazel used towards him certain expressions meant jocularly, but offensive in themselves, and taken offensively. The defendant then cursed him, and was ordered from the house. He went out on the pavement, and was ordered away, but refused to go, drawing his knife and threatening violence. Hazel then threw a porter bottle and hit the defendant on the head, wounding him severely. Whitby then rushed in the house, and cut Hazel badly on the side of his neck.
The Court charged: — All persons have the right to go to an inn, as guests, or for the purpose of selling any thing, which was the defendant's business on this occasion. Coming as a guest he has a right to remain there so long as he behaves himself peaceably and properly, he paying for the entertainment. If he go there for the purpose of selling articles, when that is done he is to leave, if the owner of the house desires him; and if he refuse, the inn-keeper, like any other proprietor of a house, has the right to order him away, and to enforce that order gently, or with so much force as is necessary. If the party refuse to go and arm himself, threatening to resist, the inn-keeper is not bound to commence his removal by such gentle modes as would be evidently ineffectual and dangerous to himself.
A man's authority, inn-keeper or other, in this respect, is not confined to the walls of his house, but extends to the pavement or walk before the door. The public highways are such for use as highways; and for a man to plant himself on the highway before another's house, to curse and abuse him, would be as wrong in itself, and as mischievous in its consequences, as to attempt the same thing in the house.
                                         The defendant was convicted.